
	

115 SRES 530 IS: Recognizing the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 530
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Ms. Hirono (for herself, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Ms. Harris, Mr. Kaine, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Merkley, Ms. Murkowski, Mrs. Murray, Mr. Schatz, Mr. Schumer, Ms. Warren, and Mr. Heller) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the significance of Asian/Pacific American Heritage Month as an important time to
			 celebrate the significant contributions of Asian Americans and Pacific
			 Islanders to the history of the United States.
	
	
 Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian American and Pacific Islander community is an inherently diverse population, comprised of over 45 distinct ethnicities and over 100 language dialects;
 Whereas, according to the Bureau of the Census, the Asian American population grew faster than any other racial or ethnic group over the last decade, surging nearly 72 percent between 2000 and 2015;
 Whereas there are approximately 21,000,000 residents of the United States who identify themselves as Asian and approximately 1,500,000 residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up nearly 6 percent of the total population of the United States;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;
 Whereas 2018 marks several important milestones for the Asian American and Pacific Islander community, including—
 (1)the 120th anniversary of United States v. Wong Kim Ark, 169 U.S. 649 (1898), a Supreme Court decision that determined that the 14th Amendment grants birthright citizenship to all persons born in the United States, regardless of the national origin of their parents;
 (2)the 75th anniversary of the Act entitled An Act to repeal the Chinese Exclusion Acts, to establish quotas, and for other purposes, approved December 17, 1943 (commonly known as the Magnuson Act of 1943) (57 Stat. 600, chapter 344), which formally repealed the Act entitled An Act to execute certain treaty stipulations relating to Chinese, approved May 6, 1882 (commonly known as the Chinese Exclusion Act of 1882) (22 Stat. 58, chapter 126); (3)the 30th anniversary of the passage of the Civil Liberties Act of 1988 (50 U.S.C. 4211 et seq.), which granted reparations to Japanese Americans incarcerated during World War II; and
 (4)the 25th anniversary of the enactment of Public Law 103–150 (107 Stat. 1510), which acknowledged the 100th anniversary of the January 17, 1893, overthrow of the Kingdom of Hawaii and offered an apology to Native Hawaiians on behalf of the United States;
 Whereas Asian Americans and Pacific Islanders have made significant contributions to the United States at all levels of the Federal Government and the United States Armed Forces, including—
 (1)Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian American government official in the history of the United States;
 (2)Dalip Singh Saund, the first Asian American Congressman; (3)Patsy T. Mink, the first woman of color and Asian American woman to be elected to Congress;
 (4)Hiram L. Fong, the first Asian American Senator; and (5)Daniel K. Akaka, the first Senator of Native Hawaiian ancestry;
 Whereas the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 63 Members this year, including 17 Members of Asian or Pacific Islander descent;
 Whereas, in 2018, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in—
 (1)the States of Alaska, Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Illinois, Maryland, Massachusetts, Michigan, Minnesota, New Hampshire, New Jersey, New York, Ohio, Oklahoma, Pennsylvania, Texas, Utah, Virginia, Washington, and West Virginia; and
 (2)the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands; Whereas the commitment of the United States to diversity in the judiciary has been demonstrated by the nominations of high-caliber Asian American and Pacific Islander jurists at all levels of the Federal bench;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of, and to understand the challenges faced by, Asian Americans and Pacific Islanders: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that Asian American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.
			
